We are compelled to dissent from the majority opinion. The conviction in this case could not stand without the testimony of the witnesses Wharton and Cameron. The former repudiated his testimony against the defendants given in a former trial and swore that the matters so testified to were false and that he did not know anything about the case. He was called in the present case as a court witness and admitted on cross-examination that he had sworn differently on the former trial. Thus, the former testimony was brought before the jury. It was of no effect in law to prove the People's case but only established that the witness was a perjurer in one case or the other. Matters thus proven by way of impeachment have no further effect than to nullify the testimony of the witness.
Cameron was an ex-convict and was shown to have a grudge against the defendant Bote, and his reputation for truth and veracity was also shown to be bad. There was *Page 262 
no other evidence that established the corpus delicti. To say a conviction under such circumstances is proven by evidence beyond a reasonable doubt almost deprives the term "reasonable doubt" of meaning. In a criminal case this court must be convinced of a defendant's guilt beyond a reasonable doubt, and where the conviction is based upon legal evidence the verdict of a jury will not be lightly overruled.
In this case we can see how the jury might regard the impeaching testimony as tending to prove guilt, but this court must consider only the competent evidence tending to prove guilt. We believe the evidence in this case is of such a character both as to quality and competency as to raise a reasonable doubt of the defendants' guilt, and that the conviction should be reversed.